Ferguson, Judge
(concurring in the result):
I concur in the result.
I agree that the findings of guilty must be set aside and a rehearing ordered in view of the fact the law officer’s instructions on self-defense erroneously conditioned accused’s right to protect himself against Stewart upon a duty to retreat. See United States v Smith, 13 USCMA 471, 33 CMR 3. I disassociate myself from the other views expressed in the opinion, as I believe them to be unnecessary to disposition of the case before us.